Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 20-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 20, 22-29 recites two retaining members which is directed to an embodiment of Figure 5.
Claim 21 recites “angles, automatically set  by the same holder” and no required to have any retaining member which is directed to an embodiment of Figures 7-10.
The previously examined claims 1-9 (current claims 2-8, 19) which requires to have a single retaining member (see the original claim 1 “a retaining member”), directed to an embodiment of Figure 4, have two-way distinction and a search burden compared to new claims 20-29.
For examples: the device of claims 2-8, 19 does not require the two retaining members of a device of claims 20, 22-29 (the embodiment of Figure 5)  and automatically set angles by the holder of a device of claim 21 (the embodiment of Figures 7-10), and conversely, devices of claims 20-29 do not require the single retaining member of claims 2-8, 19 (the embodiment of Figure 4). 
Since applicant has received an action on the merits for the originally presented and elected invention, claims 20-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19, line 2 “position” should read –a position--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 19 limitation “a single retaining member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
First, "member" is a generic substitute for “means”; second, the "member" is modified by functional language including “to set the abrasive parts at different angles relative to said holder”; and third, the "member" is not modified by sufficient structure to perform the recited function because "retaining" preceding member describes the function, not the structure of the member. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “at least one of said retaining members” lacks antecedent basis for this limitation in the claim and is unclear. These recitation is indefinite because claim 19 requires “a single retaining member” and claim 4 appears to claim more retaining members, which conflicts the scope of claim 19. Claim 5 has the same issue. 
In claim 7 is the term “generally triangular cross-sectional shape”. Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. As a result, the recitation of “generally triangular cross-sectional shape” is indefinite because it is unclear whether it refers to the accommodation of manufacturing tolerances or differences of the triangular shape. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 does not refer back to and further limit the claim from which it depends (see claim 19 recites a holder for retaining the knife blade in a position with the cutting edge accessible…).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 7-9, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsch (US 5431068).
Regarding claim 19,  Alsch  shows a device (Figure 1) for sharpening a cutting edge of a knife blade (k), said device comprising a holder (20) for retaining the knife blade in a position with the cutting edge accessible from a position spaced from the cutting edge (Figure 1) and two abrasive parts (Figure 4 shows two abrasive parts 40) connected to a single retaining member (31, 33) at different heights to set said abrasive parts at different angles relative to said holder (Figure 2 shows the stones are adjusted and set different angles relative to the clamping assembly 20), such that the cutting edge is sharpened as said abrasive parts are capable of being moved along a length of the knife blade (as the claim is written, it does not require both abrasive parts contacted the cutting edge at the same during sharpening, therefore, the stones 40 are capable of being moved along a length of the knife blade at a time and meet the limitation).
Regarding claim 2, Alsch shows that said holder retains the knife blade in a position in which the cutting edge is accessible (Figures 1-2).
Regarding claim 3, Alsch shows that said abrasive parts are spaced said holder (Figure 2 shows the stones are spaced from the clamping assembly because the stones contact the cutting edge of the knife).
Regarding claim 4, as best understood, Alsch shows that said retaining member has a ring shape (see Figures 1-2, the rod 31 intrinsically has a circular cross section, which is a ring shape).
Regarding claim 5, Alsch shows that said retaining member comprises a clamp (a jam nut 39, Col. 4, lines 28-30. See clamp, https://www.dictionary.com/browse/clamp that is a device, usually of some rigid material, for strengthening or supporting objects or fastening them together).
Regarding claim 7, Alsch shows that said holder has an end comprising a “generally” triangular shape (as the claim is written, it is not clear where the end of the holder is, therefore, see Figure 1, an end of rockers 28 of the clamping assembly 20 is a “generally” triangular shape).
Regarding claim 8, Alsch shows that at least one of said abrasive parts comprises a stone (a honing stone 40, Figures 1-2)
Regarding claim 9, Alsch shows that at least one of said abrasive parts comprises a rod (Figures 1-2,  the stone 4 is a rectangular rod because as the claim is written, it is not clear what shape of the rod is) with an abrasive surface (a surface contacts the cutting edge).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alsch in view of Anthon et al (US 5138801) hereinafter Anthon.
Regarding claim 6, Alsch shows all of the limitations as stated in claims 1, 5 above except that said clamp can be attached to said end of said abrasive part in more than one position.
Anthon shows a sharpening device (Figures 1-7) that has a clamp device (a set screw 58, See clamp, https://www.dictionary.com/browse/clamp that is a device, usually of some rigid material, for strengthening or supporting objects or fastening them together) for securely holding an abrasive part (36, 34) in more than one position along a guide rod (52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device of Alsch to have a clamp can be attached to an end of an abrasive part in more than one position along a guide rod, as taught by Anthon, in order to allow the abrasive part to be extended or retracted positions so that the abrasive part can be properly contacted a variety of bodies of knives (narrow or wide bodies of knives).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4538382, US 4441279, and US 2487992 show more than one abrasive parts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        7/7/2022